Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lamont Antwon Sanders appeals the district court’s order denying his motion to correct the record. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Sanders, No. l:06-cr-00087-JFM-l (D.Md. May 19, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in *718the materials before the court and argument would not aid the decisional process.

AFFIRMED.